                                                                               Andrew St. Laurent
                                                                                 Joseph Gallagher
                                                              Harris St. Laurent & Wechsler LLP
                                                                        40 Wall Street, 53rd Floor
                                                                            New York, NY 10005
                                                                              Tel: (646) 248-6010
                                                                              Tel: (917) 512-9464
                                                                             andrew@hs-law.com
                                                                          jgallagher@hs-law.com

                                                                              Daniel L. Ackman
                                                                        77 Water Street, 8th Floor
                                                                           New York, NY 10005
                                                                            Tel: (917) 282-8178
                                                                        dan@danackmanlaw.com

                                                                                Karen B. Selvin
                                                                 New York City Law Department
                                                                             100 Church Street
                                                                         New York, NY 10007
                                                                            Tel (212) 356-2208
                                                                          kselvin@law.nyc.gov



                                                     May 17, 2021
VIA ECF
Hon. John P. Cronan
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 20C
New York, NY 10007

               Re: DeCastro, et al v. City of New York. et al., No. 16-cv-3850

Your Honor:

        The parties jointly request that the Court grant them an additional stay of the proceedings
in this case for thirty (30) days so that they may continue to work towards a final settlement of
this matter.

       On March 30, 2021, the parties jointly requested that the Court adjourn sine die all
pending motions and conferences as the parties had reached agreement in principle as to a
proposed settlement of the plaintiffs’ claims. Dkt. No. 202. On March 30, 2021, the Court
granted this application and directed the parties to file a letter by May 17, 2021 updating the
Court as to the status of settlement discussions. Dkt. No. 203. This letter is submitted in
accordance with the Court’s direction.

         On April 14, 2021, counsel for the plaintiffs provided time records as part of the
negotiation towards a resolution of the claim for attorneys’ fees. On April 23, 2021, defense
counsel requested that plaintiffs’ counsel provide background information regarding the
individuals listed in the time records of Harris, St. Laurent, and Wechsler LLP. That background
information was provided by plaintiffs’ counsel on April 26, 2021. Notwithstanding the parties’
efforts to date, the parties have not yet been able to reach final settlement.

       The parties believe that if this application is granted that they will be able to reach a final
settlement. Accordingly, the parties jointly request a stay of an additional thirty (30) days.
Thank you for your consideration of this request.


       Respectfully submitted:


      Andrew St. Laurent                          Karen B. Selvin
      Joseph Gallagher                            Counsel for Defendants
      Daniel Ackman
      Attorneys for Plaintiffs
                                 This case is stayed pending settlement discussions. The parties shall
                                 submit an update by June 16, 2021.

                                 SO ORDERED.

                                 Date:   May 17, 2021
                                         New York, New York               _____________________
                                                                          JOHN P. CRONAN
                                                                          United States District Judge
